Citation Nr: 1113778	
Decision Date: 04/07/11    Archive Date: 04/15/11

DOCKET NO.  09-27 993A	)	DATE
	)
  )

On appeal from the 
Department of Veterans Affairs (VA) Regional Office (RO)
in Buffalo, New York


THE ISSUE

Entitlement to Dependents' Educational Assistance (DEA) benefits, under the provisions of 38 U.S.C.A. Chapter 35.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Counsel


INTRODUCTION

The Veteran served on active duty from July 1976 to July 1980 and from June 1984 to October 1986.  The appellant is his spouse.

This appeal to the Board of Veterans' Appeals (Board) arose from a December 2008 decision in which the RO denied the appellant's claim for DEA benefits under the provisions of 38 U.S.C.A. Chapter 35.  In January 2009, the appellant filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in June 2009, and the appellant filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in August 2009.


FINDING OF FACT

In February 2011, prior to the promulgation of a decision in the appeal, the appellant withdrew her appeal.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision. 38 C.F.R. § 20.204 (2010).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the appellant has withdrawn this appeal and, hence, there remains no allegation of errors of fact or law for appellate consideration. Accordingly, the Board does not have jurisdiction to review the appeal and it must be dismissed.


ORDER

The appeal is dismissed.



		
JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


